         Case 1:15-cv-09534-LAP Document 22 Filed 12/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                               No. 96-CR-515 (LAP)
-against-
                                               No. 15-CV-9534 (LAP)
CLARENCE HEATLEY,
                                                       ORDER
                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     CJA counsel shall be appointed to represent Mr. Heatley

with respect to his Davis-based § 2255 petition.            The Clerk of

the Court shall send a copy of this order to Mr. Heatley.

SO ORDERED.

Dated:       December 23, 2020
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
